Title: From George Washington to Jean-Baptiste, chevalier de Ternant, 8 June 1781
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de


                        
                            Sir
                            Head Quarters New Windsor June 8th 1781
                        
                        I have been favored with your Letter of the 30th of May, and sincerely felicitate you, on the prospect, of
                            your being speedily exchanged. Your desire of entering into activity of service immediately upon your release from
                            captivity, is truly laudable, & like your former conduct merits approbation.
                        From the opinion I entertain of your abilities & zeal for the cause of America, I am persuaded
                            essential aid might be derived from your service in either of the different employments which have been suggested; but I
                            know that Colonel Armand is in full expectation that you would be arranged to his Legion, as the Board of War had made
                            such a Report to Congress, which was referred to me & received my approbation in January last: I am sensible, he
                            would be greatly disappointed, should you when exchanged go into any other department; and indeed it appears to me, that
                            while Col. Armand is abroad attempting to procure Cloathing & Equipage for his Corps,
                            it will be highly necessary for a Gentleman of your Rank, Ability, and attention to superintend, and keep together the
                            remains of it. I should therefore advise, that upon your liberation from captivity, & appointment to this command,
                            you would proceed & take charge of it accordingly. If at the same time (as Virginia is now the theatre of War) you
                            can be more active or useful in the inspection or any other line; you have my entire consent, and wish for your success
                            & glory. I am Sir with great regard Your Most Obedt &c.
                    